     Case 1:19-cr-00105-GJQ ECF No. 112 filed 05/21/20 PageID.424 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                             __________________________

UNITED STATES OF AMERICA,

              Plaintiff,                                          Case No. 1:19-CR-105

v.                                                                HON. GORDON J. QUIST

ANGEL LUIS LEON,

            Defendant.
______________________________/

               ORDER ADOPTING REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action. The Report and Recommendation was duly served on the parties,

and no objection has been made thereto within the time required by law.

        THEREFORE, IT IS ORDERED that:

        1.    The Report and Recommendation of the Magistrate Judge filed May 5, 2020, is

approved and adopted as the Opinion and Findings of this Court.

        2.    Defendant Angel Luis Leon’s plea of guilty to the Counts 2, 4, and 5 of the Second

Superseding Indictment is accepted, and Defendant is adjudicated guilty.

        3.    Defendant shall be detained pending sentencing.

        4.    A decision of whether to accept the written plea agreement will be made at the time

of sentencing after the Court has had the opportunity to review the Presentence Investigation

Report. See U.S.S.G. Ch. 6.


Dated: May 21, 2020                                        /s/ Gordon J. Quist
                                                          GORDON J. QUIST
                                                    UNITED STATES DISTRICT JUDGE
